Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of this 30th
day of December, 2015, by and between NeoGenomics, Inc., a Nevada corporation
(the “Company”), and GE Medical Systems Information Technologies, Inc., a
Wisconsin corporation (the “Investor”).

WHEREAS, the Company, NeoGenomics Laboratories, Inc., a Florida corporation and
subsidiary of the Company and GE Medical Holding AB, a private limited company
(privat aktiebolag) organized under the laws of the Kingdom of Sweden (the
“Seller”), are parties to that certain Stock Purchase Agreement, dated as of
October 20, 2015 (the “Stock Purchase Agreement”), pursuant to which the
Investor (after the assignment by Seller to the Investor of all rights to
receive the Shares (as defined below)) will receive on the date hereof,
(i) 15,000,000 shares of the Company’s Common Stock (the “Common Shares”), and
(ii) 14,666,667 shares of the Company’s Preferred Stock (the “Preferred Shares”,
and together with the Common Shares, the “Shares”) which Preferred Shares are
convertible into Common Stock in accordance with their terms (the shares of
Common Stock issuable upon conversion of the Preferred Shares, collectively, the
“Conversion Shares”), as a portion of the consideration for the sale of
Investor’s shares of capital stock in Clarient, Inc.; and

WHEREAS, in connection with the Stock Purchase Agreement and the issuance of the
Shares to the Investor, the parties desire to enter into this Agreement in order
to establish certain rights and restrictions relating to the registration of the
Shares.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. The following terms shall have the following meanings:

“Action” has the meaning set forth in the Stock Purchase Agreement.

“Affiliate” has the meaning set forth in the Stock Purchase Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Beneficial Owner,” “Beneficial Ownership,” “Beneficially Own” or “Beneficially
Owned” shall refer to the concept of “beneficial ownership” in Rule 13d-3
promulgated under the Exchange Act.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Brokers’ Transaction” has the meaning ascribed to such term under Rule 144(g)
under the Securities Act.



--------------------------------------------------------------------------------

“Business Day” means a day, other than Saturday, Sunday or public holidays in
the United States of America.

“Closing” has the meaning set forth in the Stock Purchase Agreement.

“Closing Date” has the meaning set forth in the Stock Purchase Agreement.

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

“Company” has the meaning set forth in the Preamble.

“Company Indemnitees” has the meaning set forth in Section 2.06(b).

“Company Supported Distribution” means a public underwritten offering by the
Company of Registrable Securities that is designated by the Holders as a
“Company Supported Distribution” in the applicable Shelf Take-Down Notice or
Demand Notice.

“Conversion Shares” has the meaning set forth in the Preamble.

“Demand Notice” has the meaning set forth in Section 2.02(a).

“Demand Registration” has the meaning set forth in Section 2.02(a).

“Demand Registration Statement” has the meaning set forth in Section 2.02(a).

“Eligible Market” means The NASDAQ Global Select Market, The New York Stock
Exchange, Inc., THE NYSE MKT LLC, The NASDAQ Capital Market, or The Nasdaq
Global Market.

“Equity Securities” of the Company means any capital stock or other equity
interests of the Company, any securities convertible into, exercisable for or
exchangeable for capital stock or other equity interests of the Company, and any
other rights, warrants or options to acquire any of the foregoing securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor federal statute, and the rules and regulations thereunder, all as the
same shall be in effect from time to time.

“Existing Registration Rights Agreements” means (i) that Registration Rights
Agreement dated March 23, 2005, by the Company for the benefit of Aspen Select
Healthcare, LP, John Elliot, Steven Jones, Larry Kuhnert and Michael T. Dent,
M.D., (ii) that Registration Rights Agreement dated March 30, 2006, by the
Company for the benefit of Aspen Select Healthcare, LP and Steven C. Jones,
(iii) that Registration Rights Agreement dated January 10, 2011, by and between
the Company and Kevin C. Johnson, (iv) that Registration Rights Agreement dated
January 10, 2011, by and between the Company and the Steven and Carisa Jones
Defined Benefit Pension Plan & Trust, (v) that Registration Rights Agreement
dated January 10, 2011, by and between the Company and the George A Cardoza
Living Trust, and (vi) that Registration Rights Agreement dated January 10,
2011, by and between the Company and the Douglas M. VanOort Living Trust.1

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority.

“GE” means General Electric Company, a New York corporation.

“GE Subsidiary” means any Subsidiary of GE.

“Governmental Authority” has the meaning set forth in the Stock Purchase
Agreement.

“Holders” means Investor and any other Person to whom Shares and rights,
interests or obligations hereunder have been Transferred to as permitted by
Section 5.04 below and the Investor Rights Agreement.

“Holder Indemnitees” has the meaning set forth in Section 2.06(a).

“Indemnified Party” has the meaning set forth in Section 2.06(c).

“Indemnifying Party” has the meaning set forth in Section 2.06(c).

“Investor” has the meaning set forth in the Preamble.

“Law” has the meaning set forth in the Stock Purchase Agreement.

“Legal Counsel” shall have the meaning set forth in Section 2.05(d).

“Losses” shall have the meaning set forth in Section 2.06(a).

“Market Material Adverse Effect” means (i) any change in financial markets in
the U.S. or in international financial, political or economic conditions,
currency exchange rates or exchange controls the effect of which is to make it
impractical to market offerings of debt or equity securities or to enforce
contracts for the sale of debt or equity securities, whether in the primary
market or in respect of dealings in the secondary market; (ii) any suspension or
material limitation of trading in securities generally on the NASDAQ or the
Eligible Market on which the Company’s securities are listed, or any setting of
minimum or maximum prices for trading on such exchange; (iii) any banking
moratorium declared by any U.S. federal, Delaware or New York authorities;
(iv) any major disruption of settlements of securities, payment, or clearance
services in the United States; or (v) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency
which makes it impractical to market offerings of debt or equity securities or
to enforce contracts for the sale of debt or equity securities in the United
States.

 

 

 

3



--------------------------------------------------------------------------------

“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
ARTICLE 2.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, association, joint stock company, trust, joint
venture, unincorporated organization, any other business organization or entity,
or Governmental Authority.

“Piggyback Notice” has the meaning set forth in Section 2.03(a).

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

“Preferred Stock” means the Series A Preferred Stock of the Company, par value
$0.001 per share.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Registrable Securities” means (i) the Common Shares and (ii) the Conversion
Shares issued or issuable upon conversion of the Preferred Shares, as well as
any shares of Common Stock or other securities issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange generally
for, or in replacement generally of, such Shares, Conversion Shares or other
Registrable Securities, and any securities issued in exchange for such Shares,
Conversion Shares or other Registrable Securities in any merger, reorganization,
consolidation, share exchange, recapitalization, restructuring or other
comparable transaction of the Company. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) a Registration Statement with respect to the sale by the Holder has
been declared or deemed effective by the SEC and such securities have been
disposed of pursuant to such effective Registration Statement, (ii) such
securities have been sold, exchanged or otherwise disposed of by a Holder (other
than in accordance with Section 5.04), (iii) such securities shall have ceased
to be outstanding, or (iv) such securities have been or could all be sold in a
single transaction without volume or other limitations pursuant to Rule 144.

“Registration Expenses” has the meaning set forth in Section 2.04(a).

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Holders to
sell Registrable Securities to the public without registration.

 

4



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
federal statute, and the rules and regulations thereunder, all as the same shall
be in effect from time to time.

“Shares” has the meaning set forth in the Preamble.

“Shelf Registration Statement” has the meaning set forth in Section 2.01(a).

“Shelf Take-Down Notice” has the meaning set forth in Section 2.01(b).

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Subsidiary” has the meaning set forth in the Stock Purchase Agreement.

“Suspension Period” has the meaning set forth in Section 2.05(a)(ii).

“Transfer” means (i) sell, assign, give, pledge, encumber, hypothecate,
mortgage, exchange or otherwise dispose, (ii) grant to any Person any option,
right or warrant to purchase or otherwise receive, or (iii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences or other rights of ownership.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) On or before the earlier to occur of (i) the twenty-one (21)-month
anniversary of the date of this Agreement or (ii) the date which is six
(6) months after the Company has redeemed all of the Preferred Shares held by
all Holders (such date hereafter, the “Lock-up Expiration”), the Company shall
file with the SEC a Registration Statement providing for registration and
resale, on a continuous or delayed basis pursuant to Rule 415 under the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC, of all of the Registrable
Securities (such registration statement, a “Shelf Registration Statement”). The
Shelf Registration Statement shall be on Form S-3 (or any comparable or
successor form or forms then in effect) under the Securities Act; provided,
however, that if the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic shelf registration statement (as defined in Rule 405
under the Securities Act). The Shelf Registration Statement shall contain
(except if otherwise directed by a Holder) the “Plan of Distribution” section in
substantially the form attached hereto as Exhibit A and shall name the Holders
as the selling security holders. The Company shall use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective under
the Securities Act until the Holders no longer hold any Registrable Securities.
If the Shelf Registration Statement is not on Form S-3ASR, the Company shall use
commercially reasonable efforts to cause the Shelf Registration Statement to
become effective, as promptly as practicable, but in no event later than ninety
(90) days after the filing of such Shelf Registration Statement.

 

5



--------------------------------------------------------------------------------

(b) In the event any Holder wishes to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus (a “Shelf Take-Down”) in an
underwritten offering after the Lock-up Expiration, such Holder shall notify the
Company of such intent (a “Shelf Take-Down Notice”) and shall deliver such Shelf
Take-Down Notice at least ten (10) Business Days prior to any intended
distribution of Registrable Securities under the Shelf Registration Statement if
a Company Supported Distribution is not also being requested as part of such
Shelf Take-Down Notice, or least thirty (30) Business Days prior to any intended
distribution of Registrable Securities under the Shelf Registration Statement if
a Company Supported Distribution is being requested as part of the Shelf
Take-Down Notice. The Company shall reasonably cooperate with the Holder to
facilitate any such distribution requested in a Shelf Take-Down Notice,
including making such revisions to the Plan of Distribution as reasonably
requested and taking the actions required pursuant to Sections
2.05(a)(ix)-(xv) and pursuant to Section 2.05(a)(xvi) if a Company Supported
Distribution is requested in such Shelf-Take-Down Notice. From and after the
date the Shelf Registration Statement is declared or deemed effective, the
Company shall, as promptly as practicable after the date of the Shelf Take-Down
Notice:

(i) prepare and, if required by applicable Law, file a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document in such a manner as to permit the
Holders to deliver or be deemed to have delivered such Prospectus to purchasers
of Registrable Securities in accordance with applicable Law; and

(ii) provide the Holders copies of any documents filed pursuant to
Section 2.01(b)(i).

(c) In the event that the Holders request a Shelf Take-Down via an underwritten
offering during a Suspension Period, the Company, in its sole discretion may
delay assisting with such Shelf Take-Down until such time as a Suspension Period
is no longer in effect.

(d) In the case that Holders request a Company Supported Distribution, the
Holders shall have the right to notify the Company that they have determined
that the Shelf Take-Down be abandoned or withdrawn, in which event the Company
shall promptly abandon or withdraw all activities undertaken in connection with
such offering with respect to Registrable Securities, and such withdrawn Shelf
Take-Down shall not count against the limit of such Company Supported
Distributions set forth in Section 2.05(a)(xvi). However, if such Shelf Take
Down is abandoned or withdrawn after any underwriter has commenced marketing
activities with respect to such offering and the Company’s name has been
disclosed to more than seven (7) investors (a “Launch”), then such Shelf Take
Down will count against the limit of such Company Supported Distributions set
forth in Section 2.05(a)(xvi) unless (i) such abandonment or withdrawal is based
upon material adverse information concerning the Company that the Company has
not publicly disclosed in compliance with applicable securities Laws at least
five (5) Business Days prior to the Company’s receipt of such withdrawal
request, or (ii) there occurs an event or series of related events that (A) has
a material adverse effect on the business, assets,

 

6



--------------------------------------------------------------------------------

condition (financial or otherwise) or results of operations of the Company or
(B) has caused a Market Material Adverse Effect. In the event that a Shelf
Take-Down is abandoned or withdrawn for any reason other than the reasons set
forth in clauses (i) or (ii) of the preceding sentences, the Holders shall
reimburse the Company for all Registration Expenses incurred by the Company in
connection with any such abandoned or withdrawn Shelf Take-Down.

(e) The Holders agree that the Company may include any Other Securities covered
by any Existing Registration Rights Agreements that it deems appropriate in any
Shelf Registration Statement filed pursuant to this Agreement, subject to the
cutback limitations set forth in Section 2.01(f).

(f) In the event that the SEC sets forth a limitation on the securities that may
be registered on a particular Shelf Registration Statement, the Company may
reduce the number of securities to be registered on such Shelf Registration
Statement to such number of securities as allowed by the SEC; provided, that,
the Company shall include in such Shelf Registration Statement (i) first, the
quantity of Registrable Securities requested to be included in such Shelf
Registration Statement and (ii) second, any remaining amounts, if any, shall be
allocable to holders of Other Securities, pro rata, based on the number of Other
Securities proposed by the Company to be included in such Shelf Registration
Statement and the number of Other Securities Beneficially Owned by each such
holder of Other Securities. If less than all of the Registrable Securities may
be included in such Shelf Registration Statement, the Company shall as soon as
practicable, subject to the rules and regulations of the SEC, file such
additional Shelf Registration Statements as necessary to register all of the
Registrable Securities on Shelf Registration Statements in accordance with this
Section 2.01.

Section 2.02 Demand Registration.

(a) At any time following the second (2nd) anniversary of the date of this
Agreement, in the event that Shelf Registration Statement is not effective with
the SEC covering all of the Registrable Securities of the Holders, the Holders
shall have the right, subject to the rules and regulations of the SEC, by
delivering a written notice to the Company (a “Demand Notice”), to require the
Company to register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities Beneficially Owned by the
Holders and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that the Holders in the aggregate shall not
be entitled pursuant to this Section 2.02 to require the Company to effectuate
more than two (2) Demand Registrations (which may collectively include
underwritten Demand Registrations and Company Supported Distributions) during
the Term of this Agreement. Notwithstanding the foregoing, if the at least
5,000,000 Preferred Shares (as adjusted for splits, dividends, reclassifications
and the like) convert into the applicable number of Conversion Shares then the
number of Demand Registrations that the Company may be obligated to undertake
shall increase to three (3) and if at least 10,000,000 Preferred Shares (as
adjusted for splits, dividends, reclassifications and the like) convert into the
applicable number of Conversion Shares then the number of Demand Registrations
that the Company may be obligated to undertake shall increase to four (4) and
the Holders shall be entitled to deliver a Demand Notice for up to the two
additional Demand Registrations any time after such conversion of the Preferred
Shares into Conversion Shares has taken place. A Demand Notice shall also
specify the expected method or methods of disposition of the

 

7



--------------------------------------------------------------------------------

applicable Registrable Securities. Following receipt of a Demand Notice, the
Company shall use commercially reasonable efforts to file, as promptly as
reasonably practicable, but not later than forty-five (45) days after receipt by
the Company of such Demand Notice provided that a Suspension Period is not in
effect, a Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holders in
accordance with the methods of distribution elected (a “Demand Registration
Statement”) and shall use commercially reasonable efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof. The Holders agree that if any
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall cooperate with the Holder to facilitate such distribution, including the
actions required pursuant to Sections 2.05(a)(ix)-(xv) and, if a Company
Supported Distribution is requested, Section 2.05(a)(xvi) so long as the Holders
have not previously exhausted the limit for such Company Supported Distributions
specified in Section 2.05(a)(xvi).

(b) The Holders agree that the Company may include any Other Securities covered
by any Existing Registration Rights Agreements that it deems appropriate in any
Demand Registration Statement filed pursuant to this Agreement, subject to the
cutback limitations set forth in Section 2.02(c) and Section 2.02(d).

(c) In the event that the SEC sets forth a limitation on the securities that may
be registered on a particular Demand Registration Statement, the Company may
reduce the number of securities to be registered on such Demand Registration
Statement to such number of securities as allowed by the SEC; provided, that,
the Company shall include in such Demand Registration Statement (i) first, the
quantity of Registrable Securities requested to be included in such Demand
Registration Statement and (ii) second, any remaining amounts, if any, shall be
allocable to holders of Other Securities, pro rata, based on the number of Other
Securities proposed by the Company to be included in such Demand Registration
Statement and the number of Other Securities Beneficially Owned by each such
holder of Other Securities.

(d) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter of such underwritten offering advises the Company or
Holders in writing that it is their good faith opinion that the total number or
dollar amount of Registrable Securities proposed to be sold in such offering,
together with any Other Securities proposed to be included by the Company or
holders thereof which are entitled to include securities in such Registration
Statement, exceeds the total number or dollar amount of such securities that can
be sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter can be sold without
so adversely affecting such offering, and such number of Registrable Securities
and Other Securities shall be allocated for inclusion as follows:

(i) first, up to eighty five percent (85%) of the total shares included in such
underwritten offering shall be comprised of the Registrable Securities for which
inclusion in such underwritten offering was requested by the Holders; and

 

8



--------------------------------------------------------------------------------

(ii) second, the Company may include up to fifteen percent (15%) or such lower
amount of the total shares included in such underwritten offering; and

(iii) third, any remaining amounts, if any, shall be allocable to holders of
Other Securities, pro rata, based on the number of Other Securities proposed by
the Company to be included in such underwritten offering and the number of Other
Securities Beneficially Owned by each such holder of Other Securities;

(e) In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least one hundred twenty (120) days after the effective date
thereof or such shorter period in which all Registrable Securities included in
such Registration Statement have actually been sold.

(f) Any Holder whose Registrable Securities are covered by a Demand Registration
shall have the right to notify the Company that it has determined that the
Registration Statement relating to the Demand Registration be abandoned or
withdrawn with respect to such Registrable Securities, in which event the
Company shall promptly abandon or withdraw such Registration Statement with
respect to such Registrable Securities. In the event that the Company has not
yet filed the Demand Registration Statement with the SEC, such abandoned Demand
Registration Statement shall not count against the limit for Demand
Registrations specified in Section 2.02(a). However, if the Company has already
filed the Demand Registration Statement with the SEC and the Holders request
that it be withdrawn, the Holders agree that such withdrawn Demand Registration
Statement shall count against the limit for Demand Registrations specified in
Section 2.02(a) and will reimburse the Company for all Registration Expenses
incurred by the Company in connection with such withdrawn Demand Registration
Statement, unless (i) such abandonment or withdrawal is based upon material
adverse information concerning the Company that the Company has not publicly
disclosed in compliance with applicable securities Laws at least five
(5) Business Days prior to the Company’s receipt of such withdrawal request, or
(ii) there occurs an event or series of related events that (A) has a material
adverse effect on the business, assets, condition (financial or otherwise) or
results of operations of the Company or (B) has caused a Market Material Adverse
Effect.

(g) In the case that Holders request a Company Supported Distribution in
connection with a Demand Registration, the Holders shall have the right to
notify the Company that they have determined that the offering be abandoned or
withdrawn, in which event the Company shall promptly abandon or withdraw all
activities undertaken in connection with such offering with respect to
Registrable Securities. In the event that the Company has not yet Launched the
offering, such withdrawn or abandoned offering shall not count against the limit
of such Company Supported Distributions set forth in Section 2.05(a)(xvi).
However, if such offering is abandoned or withdrawn after the offering has
Launched, then such abandoned or withdrawn offering will count against the limit
of such Company Supported Distributions set forth in Section 2.05(a)(xvi) unless
(i) such abandonment or withdrawal is based upon material adverse information
concerning the Company that the Company has not publicly disclosed in compliance
with applicable securities Laws at least five (5) Business Days prior to the
Company’s receipt of such withdrawal request, or (ii) there occurs an event or
series of related events that (A) has a material adverse effect on the business,
assets, condition (financial or

 

9



--------------------------------------------------------------------------------

otherwise) or results of operations of the Company or (B) has caused a Market
Material Adverse Effect. In the event that such offering is abandoned or
withdrawn for any reason other than the reason set forth in clauses (i) or
(ii) of the preceding sentences, the Holders shall reimburse the Company for all
Registration Expenses incurred by the Company in connection with any such
abandoned or withdrawn Company Supported Distribution.

Section 2.03 Piggyback Registration.

(a) If the Company proposes to file a Registration Statement under the
Securities Act at any time following the earlier of (x) the two (2) year
anniversary of the date of this Agreement, (y) the date which is six (6) months
after all of the Preferred Shares have been redeemed by the Company and (z) the
date of this Agreement, solely with respect to an amount of Registrable
Securities not to exceed the volume limitations set forth in clause (e) of Rule
144 as calculated based on the number of outstanding shares of Common Stock set
forth in the Company most recent Quarterly Report on Form 10-Q (or, if more
recent, Annual Report on Form 10-K) filed with the SEC to be sold in an offering
pursuant to clause (ii) of this sentence, (i) with respect to an offering by the
Company for its own account (other than a registration statement (A) on Form
S-4, Form S-8 or any successor forms thereto, (B) filed solely in connection
with any employee benefit, dividend reinvestment, or any other similar plan or
(C) for the purpose of effecting a rights offering afforded to all holders of
the Shares), or (ii) with respect to an offering for the account of any of its
security holders, the Company will give each Holder written notice of such
filing at least ten (10) Business Days’ prior to the anticipated filing date
(the “Piggyback Notice”). The Piggyback Notice shall offer the Holders the
opportunity to include in such registration statement the number of Registrable
Securities (for purposes of this Section 2.03, “Registrable Securities” shall be
deemed to mean solely securities of the same type as those proposed to be
offered for the account of the Company or its security holders) as they may
request (a “Piggyback Registration”). Subject to Section 2.03(b), the Company
shall include in each such Piggyback Registration all Registrable Securities
with respect to which the Company has received a written request from the
Holders for inclusion therein within five (5) Business Days after notice has
been given to the Holders. The Company shall be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration for a
period of at least one hundred twenty (120) days after the effective date
thereof or such shorter period in which all Registrable Securities included in
such Registration Statement have actually been sold.

(b) If any of the securities to be registered pursuant to the Registration
Statement giving rise to the Holders’ rights under this Section 2.03 are to be
sold in an underwritten offering, then each Holder shall be permitted to include
all Registrable Securities requested to be included in such Registration
Statement in such offering on the same terms and conditions as the securities of
the Company or its security holders included therein; provided, however, that if
such offering involves a firm commitment underwritten offering and the managing
underwriter of such underwritten offering advises the Holders in writing that it
is their good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering, together with all
Other Securities that the Company and any other Persons having rights to
participate in such registration intend to include in such offering, exceeds the
total number or dollar amount of such securities that can be sold without having
an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included

 

10



--------------------------------------------------------------------------------

together with all such Other Securities, then there shall be included in such
firm commitment underwritten offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter can be sold without so adversely affecting such offering, and such
number of Registrable Securities and Other Securities shall be allocated for
inclusion as follows:

(i) first, up to 85% of all shares to be included in the underwritten offering
shall be comprised of Other Securities being sold by the Company or by any
Person (other than the Investor) exercising a contractual right to demand
registration pursuant to which such registration statement was filed;

(ii) second, if such registration statement is filed pursuant to
Section 2.03(a)(i), if elected by the Holders, up to 50% of any remaining shares
not otherwise designated by the Company to be included in such underwritten
offering shall be comprised of the Registrable Securities in such proportions as
such participating Holders inform the Company;

(iii) third, if such registration statement is filed pursuant to
Section 2.03(a)(ii), the Company may include up to 50% of any remaining shares
not otherwise designated by the Person exercising their registration rights; and

(iv) fourth, any remaining amounts, if any, shall be allocable to any Holders of
Registrable Securities or Beneficial Owners of Other Securities on a pro rata
basis, based on the total number of Registrable Securities and Other Securities
requested to be included in such underwritten offering.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.03 prior to the effectiveness of the
related Registration Statement and shall have no obligation to register any
Registrable Securities in connection with such registration, except to the
extent provided herein. Each Holder shall have the right to withdraw its request
for inclusion of its Registrable Securities in any Piggyback Registration by
giving written notice to the Company of its request to withdraw at least two
(2) Business Days prior to the planned effective date of the related
Registration Statement. The Registration Expenses of any such withdrawn
Piggyback Registration shall be borne by the Company in accordance with
Section 2.04.

(d) In the event that the SEC sets forth a limitation on the number of
securities that may be registered in a particular Piggyback Registration, the
Company may reduce the number of securities to be registered in such Piggyback
Registration to such number of securities as allowed by the SEC.

Section 2.04 Registration Expenses.

(a) Expenses of the Company. Unless otherwise specified herein, in connection
with registrations pursuant to Section 2.01, Section 2.02, or Section 2.03, the
Company shall pay all of the registration expenses incurred in connection with
the registration thereunder (the “Registration Expenses”), including, without
limitation, all: (i) registration and filing fees, (ii) Financial Industry
Regulatory Authority, Inc. fees, (iii) printing, duplicating, word

 

11



--------------------------------------------------------------------------------

processing, telephone and facsimile expenses, (iv) fees and disbursements of the
Company’s counsel, (v) blue sky fees and expenses, (vi) fees and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration,
(vii) expenses incurred in connection with making road show presentations and
holding meetings with potential investors, including all travel, meals and
lodging, (viii) messenger and delivery expenses, (ix) all fees and expenses
incurred in connection with listing the Registrable Securities on any securities
exchange and (x) the reasonable fees and disbursements of one firm of attorneys
acting as counsel of the Holders.

(b) Expenses of the Investor. Each Holder shall be responsible for (i) any
allocable underwriting fees, discounts or commissions, (ii) any allocable
commissions of brokers and dealers, (iii) fees and disbursements of counsel for
such Holder other than as provided in Section 2.04(a), and (iv) capital gains,
income and transfer taxes, if any, relating to the sale of Registrable
Securities of the Investor.

Section 2.05 Registration Procedures.

(a) In connection with the registration of any Registrable Securities pursuant
to this Agreement, the Company will keep each Holder with Registrable Securities
covered by such registration advised in writing as to the initiation of each
such registration and the Company will:

(i) Use commercially reasonable efforts to keep each Registration Statement
continuously effective during the period such Registration Statement is required
to remain effective pursuant to the terms of this Agreement, which Registration
Statement shall comply as to form in all material respects with the requirements
of the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith or incorporated therein and
upon the occurrence of any event that would cause the Registration Statement or
the Prospectus contained therein (A) to contain a material misstatement or
omission or (B) not to be effective and usable for resale of Registrable
Securities during the period such Registration Statement is required to remain
effective pursuant to the terms of this Agreement, the Company shall file
promptly an appropriate amendment to the Registration Statement, a supplement to
the Prospectus or a report filed with the SEC pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), the
Company shall use commercially reasonable efforts to cause such amendment to be
declared or deemed effective and the Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter.

(ii) Notwithstanding anything to the contrary contained herein, the Company may
delay filing or suspend the effectiveness of a Registration Statement and the
Investor’s right to sell thereunder (each such period, a “Suspension Period”) if
(A) the Company is pursuing a material acquisition, merger, reorganization,
disposition or similar transaction and the Board determines in good faith that
the Company’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the registration statement, or (B) the Company

 

12



--------------------------------------------------------------------------------

has experienced some other material non-public event the disclosure of which at
such time could reasonably be expected to materially adversely affect the
Company; provided that no Suspension Period shall exceed ninety (90) consecutive
days and all such Suspension Periods shall not exceed one hundred eighty
(180) days in the aggregate in any twelve (12) month period; provided further
that no Suspension Period may be implemented under this Section 2.05(a)(ii)
unless the same or more onerous restrictions are imposed on all of the Company’s
directors and officers and all other holders of registration rights granted by
the Company.

(iii) Prepare and file with the SEC such supplements, amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement effective during the period provided herein and
as required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement or by the
Securities Act or by any other rules and regulations thereunder for
registrations, and the Company agrees to notify Legal Counsel and the Holders of
Registrable Securities of any such supplement or amendment (other than with
respect to a Piggyback Registration) before it is used or filed with the SEC;
respond as promptly as reasonably possible to any comments received from the SEC
with respect to such Registration Statement, or any amendment, post-effective
amendment or supplement relating thereto; and as promptly as reasonably
possible, upon request, provide the Holders true and complete copies of all
correspondence from and to the SEC relating to such Registration Statement; and
comply in all material respects with the provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder applicable to
it with respect to the disposition of all Registrable Securities covered by such
Registration Statement in accordance with the intended method or methods of
distribution by the selling Holders thereof.

(iv) Advise each Holder and Legal Counsel promptly (which notice pursuant to
clauses (B) through (D) below shall be accompanied by an instruction to suspend
the use of the Prospectus until the Company shall have remedied the basis for
such suspension and shall include the steps the Company intends to remedy such
basis and the Company shall promptly thereafter notify the Holder of such
remediation):

(A) when the Prospectus or any Prospectus supplement or post-effective amendment
is proposed to be or has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective;

(B) of any request by the SEC or any other Governmental Authority received by
the Company for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto;

(C) of the issuance by the SEC of any stop order received by the Company
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes;

 

13



--------------------------------------------------------------------------------

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

(E) of the existence of any fact or the happening of any event, during the
pendency of a distribution of Registrable Securities pursuant to a Registration
Statement, that makes any statement of a material fact made in such Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading; provided, however, the Company
shall not be required to disclose confidential information to any Holders or
their Legal Counsel (i) unless and until a mutually acceptable confidentiality
agreement is in place with the Holders, and/or (ii) if such information is
subject to attorney-client privilege, if such disclosure would result in loss of
attorney-client privilege, unless such Holders sign a reasonable joint defense
agreement.

(v) Unless any Registrable Securities shall be in book-entry form only,
cooperate with the Holder to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the Holder may request at least
two (2) Business Days before any sale of Registrable Securities.

(vi) Use commercially reasonable efforts to promptly register or qualify any
Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States as the Holder reasonably requests and
which may be reasonably necessary or advisable to enable the Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by the Holder, keep such registrations or qualifications in effect for so
long as the applicable Registration Statement is required to remain in effect
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by the Holder provided,
however, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Agreement, (B) subject itself to taxation in any jurisdiction where
it would not otherwise be subject to taxation but for this Agreement or
(C) consent to general service of process in any jurisdiction where it would not
otherwise be subject to such service but for this Agreement.

 

14



--------------------------------------------------------------------------------

(vii) Use commercially reasonable efforts to promptly cause any Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other Governmental Authority within the United States as may be
necessary to enable the Holder to consummate the disposition of such Registrable
Securities in accordance with the intended methods of disposition set forth in
such Registration Statement.

(viii) Use commercially reasonable efforts either to (A) cause all of the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, or (B) secure the inclusion for quotation of all of
the Registrable Securities on an Eligible Market and, without limiting the
generality of the foregoing, to use commercially reasonable efforts to arrange
for at least two market makers to register with FINRA as such with respect to
such Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 2.05(a)(viii).

(ix) In the event that a Holder advises the Company that the Holder intends to
distribute any Registrable Securities by means of an underwritten offering,
whether pursuant to Section 2.01 or Section 2.02, enter into an underwriting
agreement in form, scope and substance (including customary representations,
warranties, covenants and indemnifications) acceptable to the Company in its
discretion, to be exercised in good faith, and take all such other actions
reasonably requested by the Holder or by the managing underwriter, if any, to
expedite or facilitate the underwritten disposition of such Registrable
Securities and deliver such documents and certificates as may be reasonably
requested by the Holder, its counsel and the managing underwriter, if any.

(x) Use commercially reasonable efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any Prospectus.

(xi) Deliver to the Holder and each underwriter, if any, without charge, as many
copies of the applicable Prospectus and any amendment or supplement thereto as
the Holder or underwriter may reasonably request.

(xii) Cooperate with the Holder and the underwriters, if any, of such
Registrable Securities and their respective counsel in connection with any
filings required by Law to be made with FINRA.

(xiii) Obtain opinions of counsel to the Company and updates thereof addressed
to the Holders and the underwriters or initial purchasers, if any, covering
matters as are customarily requested in opinions covering secondary resale
offerings of securities.

(xiv) Obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants, such letters covering matters as are
customarily requested in comfort letters covering secondary resale offerings of
securities.

(xv) Make available for inspection by each Holder, the underwriters, if any, and
any attorney, accountant or other agent retained by a Holder or the
underwriters,

 

15



--------------------------------------------------------------------------------

all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by a
Holder or any such underwriter, attorney, accountant or agent in connection with
such registration statement, provided that any of the foregoing parties shall
enter into a mutually acceptable confidentiality agreement if reasonably
requested by the Company.

(xvi) In the case of a Company Supported Distribution, as requested by the
managing underwriter in any such underwritten offering, provide reasonable
assistance with the marketing of any such offering, including causing members of
the Company’s management team to participate in a customary number of “road
show” presentations, conference calls, investor meetings and due diligence
sessions, in each case and, to the extent to be in-person, to take place in the
continental United States. Notwithstanding the foregoing, the Holders explicitly
agree that the Company shall not be required to (A) undertake more than two
(2) Company Supported Distributions pursuant to this Agreement, (B) unless
otherwise agreed upon in writing in advance, cause members of the Company’s
management team to spend more than three (3) Business Days participating in
“road show” presentations with respect to any Company Supported Distribution, or
(C) participate in more than one Company Supported Distribution during any
twelve (12) month period during this Agreement. Notwithstanding the foregoing,
if at least 5,000,000 Preferred Shares (as adjusted for splits, dividends,
reclassifications and the like) convert into the applicable number of Conversion
Shares then the number of Company Supported Distributions that the Company may
be obligated to undertake shall increase to three (3) and if at least 10,000,000
Preferred Shares (as adjusted for splits, dividends, reclassifications and the
like) convert into the applicable number of Conversion Shares then the number of
Company Supported Distributions that the Company may be obligated to undertake
shall increase to four (4).

(b) The Holders agree by acquisition of a Registrable Security that such Holder
shall not be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement, or to receive a Prospectus relating thereto, unless the
Holder has furnished the Company with the information set forth in the next
sentence at least three (3) Business Days prior to the filing of the applicable
Registration Statement or Prospectus. The Company may require the Holders whose
Registrable Securities are included in a Registration Statement to furnish to
the Company such customary information regarding the Holders and the
distribution of such Shares as the Company may reasonably require for inclusion
in such Registration Statement. The Holders agree promptly to furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by the Holders not misleading.
The Company may exclude from such Registration Statement the Registrable
Securities of any Holder if such Holder fails to furnish such information within
four (4) Business Days after delivering such request. The Company shall not
include in any Registration Statement any information regarding, relating to or
referring to the Holders or its plan of distribution without the approval of the
Holders in writing; provided, that no such approval shall be required for
information previously provided to the Company as part of a selling stockholder
questionnaire in connection with such Registration Statement. Notwithstanding
any other provision of this Agreement, the Holders shall also provide the
Company as a condition to

 

16



--------------------------------------------------------------------------------

including Registrable Securities in a Registration Statement, such information
as is reasonably requested by the Company in response to the Company’s customary
selling stockholder questionnaire seeking the information required by the
Securities Act and the rules and regulations promulgated thereunder.

(c) For any underwritten offering of securities pursuant to Section 2.01 or
Section 2.02 of this Agreement, the Holders and the Company shall mutually agree
in writing on the managing book-running underwriters prior to the time that
either the Holders or the Company contacts any underwriters. The Holders
expressly agree that the Company, in its sole discretion, may determine and
select joint-lead managers (other than a book-running underwriter), co-managers,
or syndicate members and determine the relative economic splits of any
underwriting discounts between all underwriters; provided, however, the Holders
shall have the right to approve the aggregate underwriting discount to be paid
to all underwriters collectively.

(d) The Company shall (A) permit outside legal counsel for the Holders (“Legal
Counsel”) to review and comment upon (i) a Registration Statement at least five
(5) Business Days prior to its filing with the SEC and (ii) all amendments and
supplements to all Registration Statements (except for Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement (other than
with respect to a Piggyback Registration) or amendment or supplement thereto in
a form to which Legal Counsel reasonably objects. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement (other
than with respect to a Piggyback Registration) or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld or delayed beyond three (3) Business Days. The Company
shall furnish to Legal Counsel, without charge, (i) copies of any correspondence
from and to the SEC or the staff of the SEC relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by Legal Counsel, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 2.05.

Section 2.06 Indemnification.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by Law, (1) each Holder if the any of the Holder’s Registrable
Securities are covered by a Registration Statement or Prospectus, (2) each of
the Holders’ Affiliates, officers, directors, shareholders, employees, advisors,
agents, (3) each underwriter (including the Holders if deemed to be an
underwriter pursuant to any SEC comments or policies), if any, and (4) each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against all losses, claims, damages, liabilities,
penalties, judgments, suits, costs and expenses (including reasonable legal fees
and disbursements, which shall be reimbursed periodically as incurred)
(collectively, “Losses”) in connection with any sale of Registrable Securities
pursuant to a Registration

 

17



--------------------------------------------------------------------------------

Statement under this Agreement arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any such Registration
Statement or any Prospectus (including preliminary or final) relating to the
registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein or any omission or
(ii) or any alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse to
each of the Persons listed above, for any reasonable legal or any other expenses
actually suffered or incurred and paid in connection with investigating and
defending any such Losses; provided, however, that the Company shall not be
liable to such Holder Indemnitee in any such case to the extent that any such
Loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, including any such preliminary or final
Prospectus contained therein or any such amendments or supplements thereto, or
contained in any free writing prospectus (as such term is defined in Rule 405
under the Securities Act) prepared by the Company or authorized by it in writing
for use by such Holder Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Holder
Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company expressly for use in connection with such
Registration Statement, including any such preliminary or final Prospectus
contained therein or any such amendments or supplements thereto.

(b) In connection with any Registration Statement in which a Holder is
participating by registering Registrable Securities, such Holder agrees to
indemnify and hold harmless, to the fullest extent permitted by Law, the
Company, its Affiliates, the officers, directors, shareholders, advisors,
agents, representatives or other employees of the Company, each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (collectively, “Company Indemnitees”),
from and against all Losses, as incurred, arising out of or based on any untrue
or alleged untrue statement of a material fact contained in any such
Registration Statement or preliminary or final Prospectus relating to the
registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case solely to the extent that
such untrue or alleged untrue statement or omission or alleged omission is made
in such Registration Statement or in any preliminary or final Prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in reliance upon and in conformity with written information
furnished to the Company by the Holder expressly for inclusion in such document;
provided, however, that in no event shall the liability of the Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by the
Holder upon the sale of the Registrable Securities under the Registration
Statement giving rise to such indemnification obligation.

(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity

 

18



--------------------------------------------------------------------------------

is sought (the “Indemnifying Party”) of any claim or of the commencement of any
Action with respect to which such Indemnified Party has actual notice and seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been actually prejudiced by such delay or failure.
The Indemnifying Party shall have the right, exercisable by giving written
notice (including an acknowledgement of its obligation to indemnify the
Indemnified Party therefor on the terms set forth herein) to an Indemnified
Party promptly after the receipt of written notice from such Indemnified Party
of such claim or Action, to assume, at the Indemnifying Party’s expense, the
defense of any such Action, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that an Indemnified Party shall have the
right to employ separate counsel in any such Action and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such Action or fails to employ counsel reasonably satisfactory to such
Indemnified Party, in which case the Indemnified Party shall also have the right
to employ counsel and to assume the defense of such Action or (iii) in the
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and Indemnifying Party may exist in respect of such Action;
provided, further, that the Indemnifying Party shall not, in connection with any
one such Action or separate but substantially similar or related Actions in the
same jurisdiction, arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties,
or for fees and expenses that are not reasonable.

(d) Neither party shall settle, compromise, discharge or consent to an entry of
judgment with respect to a claim or liability subject to indemnification under
this Section 2.06 without the other party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may agree without the prior written consent of the
Indemnified Party solely to any settlement, compromise, discharge or consent to
an entry of judgment, in each case that relates only to money damages and by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such claim and which unconditionally releases the Indemnified
Party from all liability or obligation in connection with such claim.

(e) If the indemnification provided for in this Section 2.06 is unavailable to
hold harmless each of the Indemnified Parties against any Losses, claims,
damages, liabilities and expenses to which such parties may become subject under
the Securities Act, then the Indemnifying Party shall, in lieu of indemnifying
each party entitled to indemnification hereunder, contribute to the amount paid
or payable by such party as a result of such Losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Parties, on the other hand, in connection with the statements or omissions or
alleged statements or omissions that resulted in such Losses, claims, damages,
liabilities or expenses; provided, that the liability of the Indemnifying Party
shall not exceed the applicable limitations set forth in Section 2.06(a) or
Section 2.06(b), respectively. The relative fault of such parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact, or

 

19



--------------------------------------------------------------------------------

omission or alleged omission to state a material fact, relates to information
supplied by or concerning the Indemnifying Party on the one hand, or by such
Indemnified Party on the other, and such party’s relative intent, knowledge,
access to information and opportunity to have corrected or prevented such
statement or omission.

Section 2.07 Notice. Each time a Registration Statement is declared effective,
notify each such Holder as promptly as practicable, and in any event no later
than the next Business Day, when such Registration Statement has become
effective and take such other actions as are reasonably necessary to permit
sales of the Registrable Securities, including providing each Holder a
reasonable number of copies of the Prospectus which is a part of such
Registration Statement as requested by such Holder in writing.

Section 2.08 Miscellaneous.

(a) Subject to the provisions hereof, in the event that the Company is actively
engaged in a process to launch an underwritten public offering, to the extent
required by the managing underwriters, and provided that the Company and all
executive officers (as defined under the Exchange Act) and directors of the
Company are also so bound, the Holders agree to enter into a customary agreement
with the managing underwriters not to effect any sale or distribution of equity
securities of the Company, or any securities convertible, exchangeable or
exercisable for or into such securities, without the consent of the managing
underwriters, for a period not to exceed ten (10) days prior to the date such
offering is commenced and ending no later the later of (i) than one hundred
twenty (120) days following the effective date of the registration statement in
connection with such offering or (ii) such other longer period as may be
requested by the underwriters in connections with such offering, except pursuant
to such offering in accordance with the terms hereof; provided, however, that if
any executive officer or director is released by such managing underwriters from
its lockup obligations herein, then each Holder shall be so released on a pro
rata basis (with the percentage of the Holder’s Registrable Securities so
released being equal to the percentage of shares so released for the executive
officer or director having the highest percentage of released shares among all
of the executive officers or directors). The Company may impose stop-transfer
restrictions with respect to the securities subject to the foregoing restriction
until the end of the required stand-off period and shall lift such stop-transfer
restrictions immediately upon the end of such period. Notwithstanding the
foregoing, no Holder shall be bound by such lockup more than twice during any
12-month period. This Section 2.08(a) shall terminate and be of no further force
or effect, upon the date when the Holders collectively cease to Beneficially Own
at least ten percent (10%) of the then outstanding Common Stock.

(b) The registration rights granted to the Investor and the other Holders under
this Agreement shall terminate on the date on which the Investor and such other
Holders no longer own any Registrable Securities.

(c) If the Company becomes ineligible to use the registration form on which a
Registration Statement is filed and declared effective, thereby precluding any
Holder from using the related Prospectus, the Company shall use its commercially
reasonable efforts to prepare and file either a post-effective amendment to the
Registration Statement to convert such registration statement to, or a new
Registration Statement on, another registration form which the Company

 

20



--------------------------------------------------------------------------------

is eligible to use within thirty (30) days or such longer period required by the
rules and regulations of the SEC after the date that the Company becomes
ineligible or such other timeframe determined in good faith by the Company in
consultation with its securities counsel as may be required by the facts and
circumstances giving rise to the need to for such activity. In the event that
Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on Form S-1 or another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

(d) Except for the Existing Registration Rights Agreements, the Company has
taken prior to the date hereof, the Investor and the other Holders’ rights under
this Article 2 are senior or pari passu in priority and preference to any
registration rights granted to any other holder or prospective holder of any
securities of the Company with respect to such securities. From and after the
date hereof, the Company shall not, without the prior written consent of the
Holders, enter into any agreement granting any other holder or prospective
holder of any securities of the Company registration rights with respect to such
securities unless such new registration rights, including with respect to
underwriters’ “cutbacks” and “standoff” obligations, do not conflict with, the
registration rights granted to Investor and the other Holders hereunder.

(e) If a Holder is required under applicable securities Laws to be described in
a Registration Statement as an underwriter or the Holder believes that it could
reasonably be deemed to be an underwriter of Registrable Securities, at the
request of the Holder, the Company shall furnish to the Holder, on the date of
the effectiveness of such Registration Statement and thereafter from time to
time on such dates as the Holder may reasonably request (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investor, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holder.

(f) If a Holder is required under applicable securities Laws to be described in
a Registration Statement as an underwriter or a Holder believes that it could
reasonably be deemed to be an underwriter of Registrable Securities, the Company
shall make available for inspection by (i) the Holder, (ii) Legal Counsel and
(iii) one firm of accountants or other agents retained by the Holder, all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company, as shall be reasonably deemed necessary by any such
party set forth in clauses (i)-(iii), and cause the Company’s officers,
directors and employees to supply all information which any Holder or their
Legal Counsel may reasonably request; provided, however, the Company shall be
under no obligation to share any confidential information to any Holders or
their Legal Counsel (i) unless and until a mutually acceptable confidentiality
agreement is in place with the Holders, and/or (ii) if such information is
subject to attorney-client privilege, if such disclosure would result in loss of
attorney-client privilege, unless such Holders sign a reasonable joint defense
agreement.

 

21



--------------------------------------------------------------------------------

(g) Neither the Company nor any Affiliate thereof shall identify any Holder as
an “ underwriter” in any public disclosure or filing with the SEC or any
Eligible Market without the prior written consent of such Holder (it being
understood, that if the Company is required to name the Holder as an “
underwriter” in such Registration Statement by the SEC (after a good faith
discussion with the SEC to lift such requirement, including, without limitation,
any reduction in the number of Registrable Securities of the Holder to be
registered on such Registration Statement (to the extent necessary to lift such
requirement)), the Holder shall have the option of electing to exclude all such
Registrable Securities from such Registration Statement or to be named as an “
underwriter” in such Registration Statement); provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the “ Plan of Distribution” section attached hereto as Exhibit A in the
Registration Statement.

ARTICLE 3

OTHER COVENANTS

Section 3.01 Reports Under the Exchange Act. With a view to making available to
Investor and the other Holders the benefits of certain rules and regulations of
the SEC which may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees, so long as there are
outstanding Registrable Securities, to use commercially reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents as the
SEC may prescribe under Section 13(a) or 15(d) of the Exchange Act at any time
while the Company is subject to such reporting requirements of the Exchange Act
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

Section 3.02 Confidentiality. The Company shall hold in confidence and not make
any disclosure of information concerning the Holders provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Holder and allow the Holder, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

 

22



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION

Section 4.01 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate (a) at any time upon the
mutual written agreement of the Company and the Holders holding a majority in
interest of the Shares (on an as converted basis) and (b) as to any particular
Holder, at such time as the Holder ceases to Beneficially Own any Shares.

ARTICLE 5

MISCELLANEOUS

Section 5.01 Amendment and Modification. This Agreement (including all exhibits
hereto) may be amended, restated, supplemented or otherwise modified, and any
provision hereof may be waived, only by written agreement making specific
reference to this Agreement or the applicable provision to be waived, in each
case duly executed by the Company and Holders holding a majority in interest of
the Shares (on an as converted basis).

Section 5.02 Titles and Subtitles; Interpretation. Unless otherwise indicated
herein, with respect to any reference made in this Agreement to a Section (or
Article, Subsection, Paragraph, Subparagraph or Clause), such reference shall be
to a section (or article, subsection, paragraph, subparagraph or clause) of, or
an exhibit or schedule to, this Agreement. The table of contents and any
article, section, subsection, paragraph or subparagraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Any reference made in this
Agreement to a statute or statutory provision shall mean such statute or
statutory provision as it has been amended through the date as of which the
particular portion of the Agreement is to take effect, or to any successor
statute or statutory provision relating to the same subject as the statutory
provision so referred to in this Agreement, and to any then applicable rules or
regulations promulgated thereunder. Whenever the words “ include,” “ includes”
or “ including” are used in this Agreement, they shall be deemed, as the context
indicates, to be followed by the words “ but (is/are) not limited to.” The words
“ herein,” “ hereof,” “ hereunder” and words of like import shall refer to this
Agreement as a whole, unless the context clearly indicates to the contrary.
Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context indicates is
appropriate. Where specific language is used to clarify or illustrate by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated.

Section 5.03 Waiver. No failure on the part of a party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party to this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any such agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in a written instrument signed by such
party.

 

23



--------------------------------------------------------------------------------

Section 5.04 Binding Nature; Assignment. This Agreement will be binding upon and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto. Neither party to this Agreement may
assign (whether by operation of Law or otherwise) this Agreement or any rights,
interests or obligations provided by this Agreement without prior written
consent of the other party; provided, however, that Investor may Transfer any or
all of the Shares and assign this Agreement and any or all rights, interests or
obligations hereunder to GE or to any GE Subsidiary and GE and any such GE
Subsidiary may further assign this Agreement and any or all its rights,
interests or obligations hereunder to any other GE Subsidiary or to GE so long
as any such Transfer does not contravene the restrictions on transfer included
in the Investor Rights Agreement. For the sake of clarity, each transferee as
permitted in the previous sentence shall be deemed to be a “ Holder” for
purposes of this Agreement. Any attempted assignment or Transfer in violation of
this Section 5.04 or the Investor Rights Agreement shall be void ab initio.

Section 5.05 Severability. If any term or provision of this Agreement is held
invalid, illegal or unenforceable in any respect under any applicable Law or as
a matter of public policy, the validity, legality and enforceability of all
other terms and provisions of this Agreement will not in any way be affected or
impaired. If the final judgment of a court of competent jurisdiction or other
Government Authority declares that any term or provision hereof is invalid,
illegal or unenforceable, the parties to this Agreement agree that the court
making such determination will have the power to reduce the scope, duration,
area or applicability of the term or provision, to delete specific words or
phrases, or to replace any invalid, illegal or unenforceable term or provision
with a term or provision that is valid, legal and enforceable and that comes
closest to expressing the intention of the invalid, illegal or unenforceable
term or provision.

Section 5.06 Notices and Addresses. All notices and other communications under
or by reason of this Agreement shall be in writing and shall be deemed to have
been duly given or made (a) when personally delivered, (b) when delivered by
facsimile or email transmission with receipt confirmed (followed by delivery of
an original by another delivery method provided for in this Section 5.06), or
(c) one (1) Business Day after deposit with overnight courier service, in each
case to the addresses and attention parties indicated below (or such other
address, facsimile number,’ e-mail address or attention party as the recipient
party has specified by prior notice given to the sending party in accordance
with this Section 5.04):

(a) if to the Investor and the other Holders to:

GE Medical Systems Information Technologies, Inc.

8200 West Tower Avenue

Milwaukee, Wisconsin 53223

Attention: Secretary

Facsimile: (414) 721-2230

 

24



--------------------------------------------------------------------------------

GE Healthcare Life Sciences

350 Campus Drive

Marlborough, Massachusetts 01752-3082

Attention: General Counsel

Facsimile: +1 609 228 6148

with a copy (which shall not constitute notice) to:

GE Medical Systems Information Technologies, Inc.

c/o GE Healthcare Limited

Pollards Wood

Nightingales Lane

Chalfont St Giles

Buckinghamshire HP8 4SP

United Kingdom

Attention: Executive Counsel, M&A

Facsimile: +44 1494 545 275

and

Paul Hastings LLP

71 South Wacker Drive, Suite 4500

Chicago, IL 60606

Attention: Thaddeus J. Malik

Richard S. Radnay

Facsimile: (312) 499-6100

E-mail:         thaddeusmalik@paulhastings.com

    richardradnay@paulhastings.com

and

Paul Hastings LLP

695 Town Center Drive, Seventeenth Floor

Costa Mesa, CA 92926

Attention: Stephen D. Cooke

Facsimile: (714) 668-6364

E-mail:         stephencooke@paulhastings.com

(b) if to the Company:

NeoGenomics, Inc.

12701 Commonwealth Drive, Suite 9

Fort Myers, FL 33913

Attention: Douglas M. VanOort, CEO

Facsimile: (239) 768-0600

E-mail: dvanoort@neogenomics.com

 

25



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

K&L Gates LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

Attention: Clayton E. Parker, Esq.

Facsimile: (305) 358-7095

E-mail: clayton.parker@klgates.com

Section 5.07 Governing Law. Subject to Section 5.05, this Agreement, and any
Action arising out of or relating in any way to this Agreement, whether in
contract, tort, common law, statutory law, equity, or otherwise, including any
question regarding its existence, validity, or scope (each, a “Transaction
Dispute”), shall be governed by, construed and enforced in accordance with the
Laws of the State of New York without giving effect to any choice of law rules
that would cause the application of Laws of any jurisdiction other than those of
the State of New York. Investor will cause the Holder Indemnitees, and the
Company will cause the Company Indemnitees, to comply with the foregoing as
though such Indemnified Parties were a party to this Agreement.

Section 5.08 Complete Agreement. This Agreement (including the exhibits hereto)
and the documents referred to herein collectively constitute and contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof and supersede any prior negotiations, correspondence,
understandings and contracts by or between the parties respecting the subject
matter hereof and thereof.

Section 5.09 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns, and, and, except with respect to the Holder Indemnitees and the Company
Indemnitees pursuant to Section 2.06, and any Holder, nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
Person not a party to this Agreement, including any Affiliates of any party
hereto.

Section 5.10 Counterparts and Signatures. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Facsimiles,
e-mail transmission of .pdf signatures or other electronic copies of signatures
shall be deemed to be originals.

Section 5.11 Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

Section 5.12 Specific Performance.

(a) Except to the extent set forth otherwise in this Agreement, all remedies
under this Agreement expressly conferred upon a party hereto will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
Law or equity upon such party, and the exercise by a party hereto of any one
remedy will not preclude the exercise of any other remedy.

 

26



--------------------------------------------------------------------------------

(b) Each party hereto agrees that irreparable damage would occur and the parties
hereto would not have an adequate remedy at Law if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party hereto agrees that the other parties hereto
will be entitled to injunctive relief from time to time to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions of this Agreement without the requirement of posting any bond or
other indemnity, in addition to any other remedy to which it may be entitled, at
Law or in equity, and each party hereto agrees not to raise any objections to
the availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement, and to specifically enforce the terms of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of such party under this
Agreement.

Section 5.13 Dispute Resolution; Consent to Jurisdiction.

(a) Any Transaction Dispute will exclusively be brought and resolved in the U.S.
District Court for the Southern District of New York (where federal jurisdiction
exists) or the Commercial Division of the Courts of the State of New York
sitting in the County of New York (where federal jurisdiction does not exist),
and the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each party
irrevocably and unconditionally:

(i) submits for itself and its property to the exclusive jurisdiction of such
courts with respect to any Transaction Dispute and for recognition and
enforcement of any judgment in respect thereof, and agrees that all claims in
respect of any Transaction Dispute shall be heard and determined in such courts;

(ii) agrees that venue would be proper in such courts, and waives any objection
that it may now or hereafter have that any such court is an improper or
inconvenient forum for the resolution of any Transaction Dispute; and

(iii) agrees that the mailing by certified or registered mail, return receipt
requested, to the Persons listed in Section 5.06 of any process required by any
such court, will be effective service of process; provided, however, that
nothing herein will be deemed to prevent a party from making service of process
by any means authorized by the Laws of the State of New York.

(b) The foregoing consent to jurisdiction will not constitute submission to
jurisdiction or general consent to service of process in the State of New York
for any purpose except with respect to any Transaction Dispute.

Section 5.14 Waiver of Jury Trial. To the maximum extent permitted by Law, each
party irrevocably and unconditionally waives any right to trial by jury in any
forum in respect of any Transaction Dispute and covenants that neither it nor
any of its Affiliates or representatives will assert (whether as plaintiff,
defendant or otherwise) any right to

 

27



--------------------------------------------------------------------------------

such trial by jury. Each party certifies and acknowledges that (a) such party
has considered the implications of this waiver, (b) such party makes this waiver
voluntarily and (c) such waiver constitutes a material inducement upon which
such party is relying in entering into the Agreement. Each party may file an
original counterpart or a copy of this Section 5.14 with any court as written
evidence of the consent of each party to the waiver of its right to trial by
jury.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
by their respective authorized officers on the day and year first above written.

 

NeoGenomics, Inc. By:  

/s/ Douglas VanOort

Name:   Douglas VanOort Title:   Chairman & CEO

 

(Signature page to Registration Rights Agreement)



--------------------------------------------------------------------------------

GE Medical Systems Information

Technologies, Inc.

By:  

/s/ Kieran Murphy

Name:   Kieran Murphy Title:   CEO, GE Healthcare, Life Sciences

 

(Signature page to Registration Rights Agreement)



--------------------------------------------------------------------------------

Exhibit A

PLAN OF DISTRIBUTION

We are registering shares of common stock and shares of common stock issuable
upon exercise of the Series A Preferred Stock to permit the resale of these
shares of common stock and any shares of common stock received upon conversion
of the Series A Preferred Stock by the holders of such shares of common stock
and the holders of the shares of the Series A Preferred Stock from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling shareholder of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.

The selling shareholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly to
purchasers or through one or more underwriters, broker-dealers or agents, or
through any combination of these methods. If the shares of common stock are sold
through underwriters or broker-dealers, the selling shareholder will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   an underwritten offering;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;



--------------------------------------------------------------------------------

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;

 

  •   broker-dealers may agree with the selling security holders to sell a
specified number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling shareholder effects such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholder or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling shareholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholder may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholder may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling shareholder may pledge or grant a security interest in some or all
of the shares of Series A Preferred Stock or shares of common stock owned by
them and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling shareholders to
include the pledgee, transferee or other successors in interest as a selling
shareholder under this prospectus. The selling shareholder also may transfer and
donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

The selling shareholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any



--------------------------------------------------------------------------------

broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling shareholders and any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that the selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[        ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that the selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholder against liabilities, including some liabilities under the Securities
Act, in accordance with the registration rights agreement, or the selling
shareholder will be entitled to contribution. We may be indemnified by the
selling shareholder against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling shareholder specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.